Title: Abigail Adams to John Adams, 10 December 1798
From: Adams, Abigail
To: Adams, John


          
            
              my Dearest Friend
              Quincy December 10th 1798
            
            I received yours of 28th of Nov’br I have not faild of writing to you once a week ever since you left me, and I believe twice, tho the Letters may not reach you, so regularly as I wish. I have kept you informd of our Movements. mr Porter & French compleated last night getting Home the whole of our Timber, Boards, and shingles of the Boards there are more than 30 thousand, and near 50 thousand

shingles— all agree better stuff was never brought. the Boards remain to be stuck. we have a prospect of winter enough, and long Enough. it began snowing yesterday & continues to increase this day, Sunday, with increased voilence. it bids fair for a very deep snow, and this at the commenement of December. we must now look to getting our wood, and sleding the manure upon the Hill we have made great slaughter with our English Hay working our cattle So hard, & keeping Frenchs, both whilst building the wall & carting the Timber, for we had no feed for a long time before you went away. I bought a load of straw for the Horses, so that Michial does not use Hay, nor do I let him be so lavish with oats as James used to be, for the horses are so little used that they do not require them, and Michial is of opinion that Favorites feet have been injured by giving him too many. he was lame before the Coachman went away, and has been so ever Since. his feet are constantly oild and I have had them examined by more than one Blacksmith, both of whom agree that he has the worst feet they have met with. I have now had his shoes taken of, and some old ones slightly put on and have orderd that he shall have only two qrts oats a day. be so good as to speak to mr Brisler respecting the Blacksmith employd by the Coachman, & let him order the Horses shod by the one whom he formerly employd the last did not do justice to the Horses—
            Brother Cranch seems something better tho he swells very much. Boylstone Adams was here & dined with me, the last week. I think his fever is leaving him & his cough has done so in a great measure but he is very thin & very feeble— I think he will not get out soon— for myself, I have not been so sick since you left me as to be confined to my Chamber, and tho my spirits and health are in proportion to the rest I get, my sleepless nights are fewer, and my rest better. I have had but one without sleep for a week, and I hope if the snow does not bank too much to be able to use more excercise—
            I sent Richard Dexter by way of Providence. I do not know what luck he has had in getting on. if you like him as I think you will, I would have him to attend particuliarly upon you, that you may have a Servant whom you can understand he appeard very desirious of pleasing and he wishes to spend his leisure, if any he has, in learning to write and spell. cousin William will do well to assist him in this
            Genll Lincoln has been leading me into temptation. I think it best to give you suitable information of it. He has told me that he expects to go to Philadelphia in Jan’ry if the sleying should prove fine,

and that he will take charge of me & go just as I can bear, as he shall be in no Hurry, and that we may get on—so charmingly if I should find my Health—sufficiently confirmd by that time. but I know not whether I shall have courage to attempt it, unless I should hear that you were unwell, and then no difficulty shall stop me short of sickness on my part. I find the cold weather strengthen me, but you will see in a little time how you make out. I would not upon any account come to be the trouble I have been both to myself and Friends—nor attempt a journey without feeling myself able to encounter it
            I see by last Evenings centinal that Russel has republishd the Letter with some of his own observations upon it. I should like to know how it sits at P— the part which Logan, and his Employers have acted cannot be too fully known & exposed. I scarcly knew how to believe the News paper reports, that Logan dared give himself out as invested with Authority. Jefferson is handled in our Papers without much mercy—and will be still more execrated. he will however find his supporters we have news from Dominico whether to be relied upon I know not— we wait for the speech with some anxiety, perhaps none more so than / your
            
              Abigail Adams—
            
          
          
            Be so kind as to Frank and forward the inclosed Letters
          
        